 

EXHIBIT 10.29(ii)

 

SUBSIDIARY GUARANTY

(Senior Capital Markets Bridge Facility)

 

THIS SUBSIDIARY GUARANTY (the “Guaranty”), dated as of August 16, 2002, is made
by the following entities (collectively, the “Guarantors” and, individually, a
“Guarantor”):

 

BRUNSWICK BUILDING PRODUCTS, INC., a Georgia corporation;

BRUNSWICK P&P, LLC, a Georgia limited liability company;

BRUNSWICK PULP & PAPER COMPANY, a Delaware corporation;

CONTAINERBOARD, LLC, a Georgia limited liability company;

CP&P, INC., a Georgia corporation;

FORT JAMES CORPORATION, a Virginia corporation;

FORT JAMES OPERATING COMPANY, a Virginia corporation;

GEORGIA-PACIFIC RESINS, INC., a Delaware corporation;

GEORGIA-PACIFIC WEST, INC., an Oregon corporation;

G-P GYPSUM CORPORATION, a Delaware corporation;

G-P PULP, LLC, a Georgia limited liability company;

G-P RESINS, LLC, a Georgia limited liability company;

G-P WEST, LLC, a Georgia limited liability company;

GREAT NORTHERN NEKOOSA CORPORATION, a Maine corporation;

HEADQUARTERS COMPANY, LLC, a Georgia limited liability company;

LEAF BUILDING PRODUCTS, INC., a Georgia corporation;

LEAF RIVER FOREST PRODUCTS, INC., a Delaware corporation;

LEAF RIVER, LLC, a Georgia limited liability company;

NEKOOSA PACKAGING CORPORATION, a Delaware corporation;

NEKOOSA PAPERS INC., a Wisconsin corporation;

PACIFIC PAPER, LLC, a Georgia limited liability company;

RESINS PAPER COMPANY, INC., a Georgia corporation;

UNISOURCE WORLDWIDE, INC., a Delaware corporation; and

WEST PAPER COMPANY, INC., a Georgia corporation,

 

in favor of BANK OF AMERICA, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) for each of the Lenders (as defined below).

 

RECITALS:

 

A. Pursuant to the Credit Agreement (Senior Capital Markets Bridge Facility),
dated as of August 16, 2002 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Georgia-Pacific Corporation, a
Georgia corporation (“Georgia-Pacific”) as borrower, the Lenders party thereto
(individually, a “Lender” and, collectively, the “Lenders”), and the
Administrative Agent, the Lenders have extended commitments (the “Commitments”)
to make loans (the “Loans”) to Georgia-Pacific, which Loans are to be
unconditionally guaranteed by each



--------------------------------------------------------------------------------

 

Principal Subsidiary of Georgia-Pacific (which Principal Subsidiaries are the
Guarantors hereunder).

 

B. As a condition precedent to the Loans under the Credit Agreement, each
Guarantor is required to execute and deliver this Guaranty.

 

C. Each Guarantor has duly authorized the execution, delivery, and performance
of this Guaranty.

 

D. It is in the best interests of each Guarantor to execute this Guaranty
inasmuch as such Guarantor will derive substantial direct and indirect benefits
from the Loans made to Georgia-Pacific by the Lenders under the Credit
Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans to
Georgia-Pacific pursuant to the Credit Agreement, each Guarantor agrees, for the
benefit of each Lender, as follows:

 

ARTICLE 1

DEFINITIONS

 

Unless otherwise defined herein or the context otherwise requires, terms used in
this Guaranty, including its preamble and recitals, have the meanings provided
in the Credit Agreement.

 

ARTICLE 2

GUARANTY PROVISIONS

 

2.1 Guaranty. Each Guarantor, jointly and severally, hereby absolutely,
unconditionally, and irrevocably:

 

(a) guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand, or
otherwise, of all Obligations of Georgia-Pacific and each other Loan Party
(other than such Guarantor) now or hereafter existing under the Credit Agreement
and each other Loan Document to which it is or may become a party, whether for
principal, interest, fees, expenses, or otherwise (including all such amounts
which would become due but for the operation of the automatic stay under Section
362(a) of the United States Bankruptcy Code, 11 U.S.C. 362(a)), and the
operation of Sections 502(b) and 506(b) of the United States Bankruptcy Code, 11
U.S.C. 502(b) and 506(b)); and

 

(b) indemnifies and holds harmless and agrees to reimburse the Administrative
Agent and each Lender for any and all out-of-pocket costs and expenses
(including the out-of-pocket expenses and reasonable fees of counsel and the
allocated cost of in-house counsel retained by the Administrative Agent or such
Lender) incurred by the Administrative Agent or such Lender in preserving and
enforcing any rights under this Guaranty;

 

2



--------------------------------------------------------------------------------

 

provided, however, that each Guarantor shall be liable under this Guaranty for
the maximum amount of such liability that can be hereby incurred without
rendering this Guaranty, as it relates to such Guarantor, voidable under
applicable law relating to fraudulent obligations, fraudulent conveyance, or
fraudulent transfer, and not for any greater amount. This Guaranty constitutes a
guaranty of payment when due and not merely of collection nor of performance,
and each Guarantor specifically agrees that it shall not be necessary or
required that the Administrative Agent or any Lender exercise any right, assert
any claim or demand, or enforce any remedy whatsoever against Georgia-Pacific,
any other Loan Party, or any other Person before or as a condition to the
obligations of each Guarantor hereunder.

 

2.2 Acceleration of Guaranty. Subject to the proviso of Section 2.1, each
Guarantor agrees that, in the event of the occurrence and continuance of an
Event of Default including, without limitation, pursuant to Section 9.01(f)(ii)
or 9.01(g) of the Credit Agreement, and the acceleration of the Obligations in
accordance with the terms of the Credit Agreement, each Guarantor will pay to
the Administrative Agent and the Lenders forthwith the full amount of the
Obligations.

 

2.3 Guaranty Absolute, etc. This Guaranty shall in all respects be a continuing,
absolute, unconditional, and irrevocable guaranty of payment, and shall remain
in full force and effect until all Obligations of Georgia-Pacific and each other
Loan Party have been paid in cash in full, and all Commitments shall have
terminated. Each Guarantor guarantees that the Obligations of Georgia-Pacific
and each other Loan Party will be paid strictly in accordance with the terms of
the Credit Agreement and each other Loan Document under which they arise,
regardless of any law, regulation, or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Administrative
Agent or any Lender with respect thereto. The liability of each Guarantor under
this Guaranty shall be absolute, unconditional, and irrevocable irrespective of:

 

(a) any lack of validity, legality, or enforceability of the Credit Agreement or
any other Loan Document;

 

(b) the failure of the Administrative Agent or any Lender:

 

(i) to assert any claim or demand or to enforce any right or remedy against
Georgia-Pacific, any other Loan Party, or any other Person (including any other
guarantor) under the provisions of the Credit Agreement, any other Loan
Document, or otherwise; or

 

(ii) to exercise any right or remedy against any other guarantor of, or any
collateral securing, any Obligations of Georgia-Pacific or any other Loan Party;

 

(c) any change in the time, manner, or place of payment of, or in any other term
of, all or any of the Obligations of Georgia-Pacific or any other Loan Party, or
any other

 

3



--------------------------------------------------------------------------------

extension, compromise, or renewal of any Obligations of Georgia-Pacific or any
other Loan Party;

 

(d) any reduction, limitation, impairment, or termination of the Obligations of
Georgia-Pacific or any other Loan Party for any reason, including any claim of
waiver, release, surrender, alteration, or compromise, and shall not be subject
to (and each Guarantor hereby waives any right to or claim of) any defense or
setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, the Obligations
of Georgia-Pacific or any other Loan Party or otherwise;

 

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of the Credit Agreement or any other
Loan Document;

 

(f) any addition, exchange, release, surrender, or non-perfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any other guaranty, held by the Administrative Agent or any
Lender securing any of the Obligations of Georgia-Pacific or any other Loan
Party; or

 

(g) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, Georgia-Pacific, any other Loan Party,
any surety, or any guarantor.

 

2.4 Reinstatement, etc. Each Guarantor agrees that this Guaranty shall continue
to be effective or be reinstated, as the case may be, if at any time any payment
(in whole or in part) of any of the Obligations is rescinded or must otherwise
be restored by the Administrative Agent or any Lender, upon the insolvency,
bankruptcy, or reorganization of Georgia-Pacific, any other Loan Party, or
otherwise, all as though such payment had not been made.

 

2.5 Waiver, etc. Each Guarantor hereby waives promptness, diligence, notice of
acceptance, and any other notice with respect to any of the Obligations of
Georgia-Pacific or any other Loan Party and this Guaranty and any requirement
that the Administrative Agent or any Lender protect, secure, perfect, or insure
any security interest or lien, or any property subject thereto, or exhaust any
right or take any action against Georgia-Pacific, any other Loan Party, or any
other Person (including any other guarantor) or any collateral securing the
Obligations of Georgia-Pacific or any other Loan Party, as the case may be.

 

2.6 Subordination. Until such time as the Obligations have been paid and
performed in full and the period of time has expired during which any payment
made by Georgia-Pacific, a Guarantor, or any other guarantor of the Obligations
to Administrative Agent may be subsequently invalidated, declared to be
fraudulent or preferential, set aside, or required to be repaid by
Administrative Agent or paid over to a trustee, receiver, or any other entity,
whether under any bankruptcy act or otherwise (any such payment

 

4



--------------------------------------------------------------------------------

being hereinafter referred to as a “Preferential Payment”), any claim or other
rights which any Guarantor may now have or hereafter acquire against
Georgia-Pacific or such other guarantor that arises from the existence or
performance of any Guarantor’s obligations under this Guaranty or any other
agreement (all such claims and rights being hereinafter referred to as
“Guarantor’s Conditional Rights”), including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution, or indemnification, any
right to participate in any claim or remedy of Administrative Agent or such
other guarantor or any collateral which Administrative Agent now has or
hereafter acquires, whether or not such claim, remedy or right arises in equity
or under contract, statute, or common law, by any payment made hereunder or
otherwise, including, without limitation, the right to take or receive from
Georgia-Pacific or such other guarantor, directly or indirectly, in cash or
other property or by setoff or in any other manner, payment, or security on
account of such claim or other rights, shall be subordinate to Administrative
Agent’s right to full payment and performance of the Obligations, and each
Guarantor shall not enforce Guarantor’s Conditional Rights until such time as
the Obligations have been paid and performed in full and the period of time has
expired during which any payment made by Georgia-Pacific or a Guarantor to
Administrative Agent may be determined to be a Preferential Payment.

 

2.7 Successors, Transferees and Assigns; Transfers of Loans, etc. This Guaranty
shall:

 

(a) be binding upon each Guarantor, and its successors, transferees, and
assigns; and

 

(b) inure to the benefit of and be enforceable by the Administrative Agent and
each Lender.

 

Without limiting the generality of subsection (b), any Lender may assign or
otherwise transfer (in whole or in part) any Loan held by it to any other
Person, and such other Person shall thereupon become vested with all rights and
benefits in respect thereof granted to such Lender under any Loan Document
(including this Guaranty) or otherwise, subject, however, to any contrary
provisions in such assignment or transfer, and to the provisions of Section
11.07 and Article X of the Credit Agreement.

 

2.8 Payments Free and Clear of Taxes, etc. Each Guarantor hereby agrees that:

 

(a) Subject to paragraph (f) below, any and all payments made by each Guarantor
hereunder to or for the account of the Administrative Agent or any Lender shall
be made in accordance with Section 3.04 of the Credit Agreement free and clear
of and without deduction for any and all present or future taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which the Administrative Agent or such Lender, as the case may be, is

 

5



--------------------------------------------------------------------------------

 

organized or maintains a lending office (all such non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities being hereinafter referred to as “Taxes”). If any Guarantor
shall be required by law to deduct or withhold any Taxes from or in respect of
any sum payable hereunder to the Administrative Agent or any Lender:

 

(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.8) the Administrative Agent or such Lender receives
an amount equal to the sum it would have received had no such deductions been
made;

 

(ii) such Guarantor shall make such deductions; and

 

(iii) such Guarantor shall pay the full amount deducted to the relevant taxation
authority or other governmental authority in accordance with applicable law.

 

(b) Each Guarantor shall pay any present or future stamp or documentary taxes or
any other sales, excise, or property taxes, charges, or similar levies which
arise from any payment made hereunder or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, this
Guaranty (hereinafter referred to as “Other Taxes”).

 

(c) If any Guarantor shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable hereunder to the Administrative Agent or
any Lender, such Guarantor shall also pay to the Administrative Agent or to such
Lender, as the case may be, at the time interest is paid, such additional amount
that the Administrative Agent or such Lender specifies is necessary to preserve
the after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that the Administrative Agent or such Lender would have
received if such Taxes or Other Taxes had not been imposed.

 

(d) Subject to subsection (f) below, each Guarantor, jointly and severally,
hereby indemnifies and holds harmless the Administrative Agent and each Lender
for (i) the full amount of Taxes or Other Taxes (including any Taxes or Other
Taxes imposed by any jurisdiction on amounts payable under this Section 2.8)
paid by the Administrative Agent or such Lender, (ii) the amounts payable under
paragraph c of this Section 2.8 and (iii) any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted; provided, however,
that the Administrative Agent and each Lender agree to contest in good faith any
Taxes or Other Taxes that the Administrative Agent or such Lender, in its sole
discretion, believes have been incorrectly asserted. A certificate as to the
amount demanded by the Administrative Agent or any Lender, or the Administrative
Agent on behalf of any Lender, absent manifest error, shall be binding and
conclusive.

 

6



--------------------------------------------------------------------------------

 

(e) Within 30 days after the date of any payment of Taxes or Other Taxes, each
Guarantor shall furnish to the Administrative Agent the original or a certified
copy of a receipt evidencing payment thereof or other evidence of payment
reasonably satisfactory to the Administrative Agent.

 

(f) Each Lender shall, promptly upon the request of any Guarantor to that
effect, deliver to the Administrative Agent and such Guarantor such accurate and
complete forms or similar documentation as may be required from time to time by
any applicable law, treaty, rule or regulation in order to establish (if
appropriate) such Lender’s tax status for withholding purposes or may otherwise
be appropriate to eliminate or minimize any Taxes on payments under this
Guaranty. The provisions of Sections 3.04(g), (h), (i), and (j) of the Credit
Agreement are hereby incorporated by reference into this Guaranty as if fully
stated herein, except that each reference to the “Company” contained therein
shall be deemed to be a reference to the “Guarantors” for purposes of this
Guaranty.

 

(g) Without prejudice to the survival of any other agreement of each Guarantor
hereunder, the agreements and obligations of each Guarantor contained in this
Section 2.8 shall survive the payment in full of the principal of and interest
on the Loans.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties.

 

As of the date hereof (in the case of Guarantors initially executing this
Guaranty) and as of the date of execution and delivery of a Supplement hereto
(in the case of Guarantors becoming a party hereto hereafter), each Guarantor
hereby makes each of the representations and warranties made by Georgia-Pacific
in the Credit Agreement, to the extent that any such representation or warranty
made by Georgia-Pacific in the Credit Agreement shall be applicable to such
Guarantor, its Subsidiaries or any of its or their properties (each such
representation and warranty set forth therein (insofar as applicable as
aforesaid) and all capitalized terms of the Credit Agreement to which reference
is made therein, together with all related definitions related to such
capitalized terms, being hereby incorporated into this Guaranty by reference as
though specifically set forth in this Section in full).

 

ARTICLE 4

COVENANTS, ETC.

 

4.1 Affirmative Covenants. Each Guarantor covenants and agrees that, so long as
any portion of the Obligations shall remain unpaid or any Lender shall have any
outstanding Commitment, such Guarantor will, unless the Required Lenders shall
otherwise consent in writing, duly keep, perform, and observe for the benefit of
the Administrative Agent and the Lenders each and every covenant set forth in
Article VII of the Credit Agreement to the extent that any such covenant shall
be applicable to such Guarantor, any of its Subsidiaries, or any of its or their
properties (all of which covenants,

 

7



--------------------------------------------------------------------------------

 

together with related definitions and ancillary provisions, are hereby
incorporated herein by reference as if such terms were set forth herein in
full), without regard to any termination of the Credit Agreement.

 

4.2 Negative Covenants. Each Guarantor covenants and agrees that, so long as any
portion of the Obligations shall remain unpaid or any Lender shall have any
outstanding Commitment, such Guarantor will, unless the Required Lenders shall
otherwise consent in writing, duly keep, perform, and observe for the benefit of
the Administrative Agent and the Lenders each and every covenant set forth in
Article VIII of the Credit Agreement to the extent that any such covenant shall
be applicable to such Guarantor, any of its Subsidiaries, or any of its or their
properties (all of which covenants, together with related definitions and
ancillary provisions, are hereby incorporated herein by reference as if such
terms were set forth herein in full), without regard to any termination of the
Credit Agreement.

 

ARTICLE 5

MISCELLANEOUS PROVISIONS

 

5.1 Loan Document. This Guaranty is a Loan Document executed pursuant to the
Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof, including, without limitation, Article XI of the Credit Agreement.

 

5.2 Binding on Successors, Transferees and Assigns; Assignment. In addition to,
and not in limitation of, Section 2.7, this Guaranty shall be binding upon each
Guarantor and its successors, transferees, and assigns and shall inure to the
benefit of and be enforceable by the Administrative Agent, each Lender, and
their respective successors, transferees, and assigns (to the full extent
provided pursuant to Section 2.7); provided, however, that no Guarantor may
assign any of its obligations hereunder.

 

5.3 Amendment, etc. No amendment to or waiver of any provision of this Guaranty,
nor consent to any departure by any Guarantor herefrom, shall in any event be
effective unless the same shall be in writing and signed by the Guarantors, the
Administrative Agent and consented to by the Required Lenders (or, as provided
in Section 11.01 of the Credit Agreement, all Lenders), and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

5.4 Addresses for Notices to each Guarantor. All notices and other
communications hereunder to any Guarantor shall be in writing (including by
facsimile) and mailed by overnight delivery, transmitted by facsimile, or
delivered to it, addressed to it at the address set forth below its signature
hereto or at such other address as shall be designated by such Guarantor in a
written notice to the Administrative Agent at the address specified in the
Credit Agreement complying as to delivery with the terms of this Section 5.4.
All such notices and other communications shall be effective, if transmitted by
facsimile when transmitted or, if mailed by overnight delivery or delivered,
upon delivery, addressed as aforesaid

 

8



--------------------------------------------------------------------------------

 

5.5 No Waiver; Remedies. In addition to, and not in limitation of, Sections 2.3
and 2.5, no failure on the part of the Administrative Agent or any Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

5.6 Section Captions. Section captions used in this Guaranty are for convenience
of reference only, and shall not affect the construction of this Guaranty.

 

5.7 Setoff. In addition to, and not limitation of, any rights of the
Administrative Agent or any Lender under applicable law, the Administrative
Agent and each Lender shall, upon the occurrence and during the continuance of
any Event of Default, have the right to appropriate and apply to the payment of
the obligations of each Guarantor owing to it hereunder, whether or not then
due, any and all balances, credits, deposits, accounts or moneys of such
Guarantor then or thereafter maintained with the Administrative Agent or such
Lender; provided, however, that any such appropriation and application shall be
subject to the provisions of Section 3.05 of the Credit Agreement. Each Lender
agrees promptly to notify the relevant Guarantor after any such setoff and
application made by such party; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of the Administrative Agent and each Lender under this Section 5.7 are in
addition to any other right or remedy (including any other right of set off)
which the Administrative Agent or such Lender may have.

 

5.8 Severability. Wherever possible each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.

 

5.9 Governing Law; Jurisdiction.

 

(a) THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY, NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS GUARANTY, EACH GUARANTOR HEREBY CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR

 

9



--------------------------------------------------------------------------------

 

PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS GUARANTY, ANY OTHER LOAN
DOCUMENT OR OTHER DOCUMENT RELATED HERETO OR THERETO. EACH GUARANTOR WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

5.10 Integration. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE
ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES TO THE LOAN DOCUMENTS WITH
RESPECT TO THE SUBJECT MATTER THEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS,
WRITTEN OR ORAL, WITH RESPECT THERETO, INCLUDING THE COMMITMENT LETTER (EXCEPT
AS EXPRESSLY SET FORTH THEREIN), EXCEPT FOR THE FEE LETTER AND ANY PRIOR
ARRANGEMENT MADE WITH RESPECT TO THE PAYMENT BY ANY LENDER OF (OR ANY
INDEMNIFICATION FOR) ANY FEES, COSTS OR EXPENSES PAYABLE TO OR INCURRED (OR TO
BE INCURRED) BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT OR ANY LENDER.

 

5.11 Waiver of Jury Trial. EACH GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDING, CLAIM OR LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS GUARANTY. EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDERS ENTERING INTO THE CREDIT
AGREEMENT.

 

[Signature pages follow]

 

 

10



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by their respective officers thereunto duly authorized as of the
date first above written.

 

BRUNSWICK P&P, LLC

BRUNSWICK PULP & PAPER COMPANY

CONTAINERBOARD, LLC

CP&P, INC

FORT JAMES CORPORATION

FORT JAMES OPERATING COMPANY

GEORGIA-PACIFIC RESINS, INC.

GEORGIA-PACIFIC WEST, INC.

G-P GYPSUM CORPORATION

G-P PULP, LLC

G-P RESINS, LLC

G-P WEST, LLC

GREAT NORTHERN NEKOOSA CORPORATION

HEADQUARTERS COMPANY, LLC

LEAF RIVER FOREST PRODUCTS, INC.

LEAF RIVER, LLC

NEKOOSA PACKAGING CORPORATION

NEKOOSA PAPERS INC.

PACIFIC PAPER, LLC

RESINS PAPER COMPANY, INC.

UNISOURCE WORLDWIDE, INC.

WEST PAPER COMPANY, INC.

 

For each of the foregoing corporations and/or companies:

By:

 

--------------------------------------------------------------------------------

Name:

Title:

     

Address: c/o Georgia Pacific Corporation

133 Peachtree Street, N.E.

Atlanta, Georgia 30348-5605

Attn.: Treasurer’s Office

Facsimile: 404-230-5598



--------------------------------------------------------------------------------

 

BRUNSWICK BUILDING PRODUCTS, INC.

LEAF BUILDING PRODUCTS, INC.

 

For each of the foregoing corporations and/or companies

By:

 

--------------------------------------------------------------------------------

Name:

Title:

     

Address: c/o Georgia Pacific Corporation

133 Peachtree Street, N.E.

Atlanta, Georgia 30348-5605

Attn.: Treasurer’s Office

Facsimile: 404-230-5598